Citation Nr: 1045577	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

(The issues of the evaluation of lumbar spine degenerative 
changes, currently rated noncompensable, entitlement to an 
increased rating for posttraumatic stress disorder (PTSD), 
currently rated 50 percent disabling, and entitlement an 
increased rating for chronic bronchitis, currently rated 10 
percent disabling, are the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1969 and from October 1971 to June 1990.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In that decision, the RO, among other things, denied 
the Veteran's claim for an increased rating for chronic 
bronchitis, rated 10 percent, and for a TDIU.

In January 2007, the Veteran testified at a hearing before one of 
the undersigned Veterans Law Judges (VLJs) using video-
conferencing technology; a transcript of that hearing is of 
record.

In December 2007, the Board denied the claims.

The Veteran appealed only the denial of the TDIU to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
December 2008, counsel for the Veteran and VA filed a Joint 
Motion with the Court to vacate and remand the December 2007 
Board decision on the TDIU claim.  In a December 2008 Order, the 
Court granted the Joint Motion, vacating that portion of the 
December 2007 Board decision that denied the TDIU, and remanding 
this matter to the Board for further proceedings consistent with 
the Joint Motion.  The appeal of the denial of the claim for an 
increased rating for chronic bronchitis was dismissed.

In June 2010, the Veteran testified during a hearing at the RO 
before one of the undersigned VLJs, a different VLJ than the one 
who presided over the January 2007 videoconference hearing.  A 
transcript of that hearing is of record.
The claim for a TDIU is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

At the time of his appeal from the denial of a TDIU, the Veteran 
was in receipt of service connection for PTSD, rated 50 percent 
disabling; gout, rated 20 percent disabling; bilateral 
chondromalacia patella, each rated 10 percent disabling; chronic 
bronchitis, rated 10 percent disabling; residuals of right wrist 
colles fracture, rated 10 percent disabling; tinnitus, rated 10 
percent disabling; and multiple disabilities rated 
noncompensable, including lumbar spine degenerative changes.

In the separate decision referred to on the title page of this 
decision, the Board has granted higher ratings for the Veteran's 
chronic bronchitis and lumbar spine degenerative changes.  As the 
RO's decision on the claim for a TDIU was rendered prior to this 
increase, the RO should, in the first instance, render a decision 
on the claim for a TDIU taking into account these higher ratings.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
as the Veteran has undergone two recent VA examinations that 
included opinions by a nurse practitioner and physician's 
assistant as to whether his service-connected disabilities render 
him unemployable, the Board finds that an opinion by a physician, 
rather than another examination, is warranted in light of the 
increase in disability reflected by the grant of increased 
ratings.

Accordingly, the claim for a TDIU is REMANDED for the following 
action:

Request an opinion from a VA physician.

The claims file must be sent to the 
physician for review.

The physician should state whether the 
Veteran's service-connected disabilities 
render him incapable of obtaining and 
maintaining substantially gainful 
employment.

A complete rationale should be given for 
any opinion expressed.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________                   
___________________________
GEORGE R. SENYK	                                                    
L. HOWELL
Veterans Law Judge	                                                  
Veterans Law Judge
Board of Veterans' Appeals 	                                Board 
of Veterans' Appeals

__________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the  appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

